Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 11/4/21 has been entered and fully considered. 
Claims 1-21 remain pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7-9, 12, 15-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by SCHROEDER (US 2009/0148927). 
With respect to claims 1, 3, 12, SHROEDER discloses a method and system for mass production of aquatic plants (a system for growing algae) comprising a plurality of algae growth troughs, 40 (photobioreactor channel) containing algae, exhibiting a length greater than a width, having a first end and second end opposite the first (Fig 2, 5, 0045-46, 0053-56, 0067); a hollow 
With respect to claim 5, SHROEDER discloses the panel is made of extruded plastic (polymer) or metal (0054). 
With respect to claim 7, SHROEDER discloses each trough (channel), the channel (duct) and the panel separating them form one algae growth trough (pond) and the algae growth facility is made up of a plurality of algae growth troughs (one or more additional ponds) (0044) with each trough including the same structures and a manifold coupled to each channel of the trough (duct of each pond) to convey the gas into it (0053-56, Fig 2, 4). 
With respect to claim 8, 15, SHROEDER discloses a duct system fluidically coupled to receive exhaust flue gas from an electrical generator plant (flue gas generating facility) in a gas scrubber or tank (capturing gas) and deliver the gas to the channel (duct) (Fig 1, 3, 0043, 0048). 
With respect to claim 9, liquid handing system is interpreted under 35 USC 112f as a pump, reservoir and fluid conveyance or functional equivalents thereof (Spec 0025). SHROEDER discloses the algae is regularly extracted from the troughs into a bioreactor (reservoir) using pumps and fluid lines (Fig 2, 0012, 0046-47, 0050). 
With respect to claim 16, SCHROEDER discloses pressurized carbon dioxide in the channels (pressure in the duct) and adjusting the level of the algae slurry in the channel (0046-47). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHROEDER (US 2009/0148927).
With respect to claims 17-18, SHROEDER discloses a system for mass production of aquatic plants (a system for growing algae) comprising a plurality of algae growth troughs, 40 (pond volume, channel) containing algae, exhibiting a length greater than a width, having a first end and second end opposite the first (Fig 2, 5, 0045-46, 0053-56, 0067); a hollow channel, 84 (duct) positioned adjacent and below the trough (Fig 4, 0056) and extending between the first and second ends (Fig 4 is cross sectional view) for delivery (conveying) of carbon dioxide gas (configured to convey a gas) (0056); and having apertures formed through the portion of panel 56 (barrier) between the channel and the surface of the trough (separating the duct from the channel, integrated with a bottom of the channel) extending between first and second ends, through which the gas bubbles through into the water containing algae (Fig 4, 0056), the trough and therefore the panel (barrier) forming the trough (channel) and the channel (duct) is separated into a plurality of zones along a length of the trough (channel) by bulkheads in which a panel segment (barrier) would be disposed above each channel (Fig 4, 10) discloses pressurizing the channels with the carbon dioxide (inherently requires a pump) to transport gas to the channels (duct segments) (0056, Fig 10) but does not explicitly disclose the pump coupled between adjacent duct zones. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to couple a pump between adjacent duct zones to allow for greater control over gas flow, since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04. 

Claims 2, 4, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHROEDER (US 2009/0148927) as applied above, in view of PLOECHINGER (US 20110307976).	
With respect to claim 2, 13 SCHROEDER does not explicitly disclose the duct and at least a portion of the channel are formed in a trench of earthen material. However, PLOECHINGER discloses an algae cultivation plant comprising algae cultivation ponds (photobioreactor, pond volume) defined by a hollow bed for water (channel), a gas inlet pipe (duct) adjacent the cultivation pond (0092-93, Fig 1)  in which an aerator device (barrier) is connected to the outlet of the gas inlet pipe (separating duct from channel/pond), the aerator device may be a membrane comprising small holes (plurality of apertures) that allows gas to be injected into the algae pond (0102, Fig 1) and wherein the pipe and pond floor (portion of the channel) are formed in the earth (Fig 1, 3-4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of SCHROEDER to have the duct an at least a portion of the channel in a trench formed of earthen material as taught by PLOECHINGER because it allows the algae to be exposed to the sun (PLOECHINGER 0025) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
With respect to claim 4, 19 SCHROEDER does not explicitly disclose the duct is positioned laterally adjacent the channel. However, PLOECHINGER discloses the gas inlet pipe is positioned laterally adjacent the pond (Fig 1, 3). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the duct of SCHROEDER to be positioned laterally adjacent as taught by PLOECHINGER, since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04. 

Claims 6, 10-11, 14, 20-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHROEDER (US 2009/0148927) as applied above, in view of RATIGAN (US 4237008).
With respect to claim 6, 14, 20 SCHROEDER discloses the plurality of apertures (0056), but does not explicitly disclose on or more parameters of the apertures is varied along the channel. However, RATIGAN discloses a conduit (channel) with water (Col 5, lines 1-7) which may include algae (Col 1, lines 20-23), with diffuser tubes (ducts) which are supplied with a solution to be injected into the water, the tubes having a side wall (barrier) with a row of orifices to create holes (Col 5, lines 8-43) in which accommodating flow area can comprise varying the quantity number of tubes and therefore quantity of holes and lengths (along a length) (Col 5 lines 60-65). It would have been obvious to one of ordinary skill in the art to modify the device of SCHROEDER to include the varying quantity as taught by RATIGAN because it allows for accommodating the increased flow area when scaling up of the plant (Col 5, lines 65-Col 6, line 2).
With respect to claim 10, 21, SCHROEDER discloses the trough and therefore the panel (barrier) forming the trough (channel) and channel (duct) is separated into a plurality of zones along a length of the trough (channel) by bulkheads in which a panel segment (barrier) would be disposed above each channel (Fig 4, 10) but does not explicitly disclose a flow area through the apertures varies along a length of the segment. However, RATIGAN discloses a conduit (channel) with water (Col 5, lines 1-7) which may include algae (Col 1, lines 20-23), with diffuser tubes (ducts) which are supplied with a solution to be injected into the water, the tubes having a side wall (barrier) with a row of orifices to create holes (Col 5, lines 8-43) in which accommodating flow area can comprising varying the quantity number of tubes and therefore quantity of holes and lengths (along a length) (Col 5 lines 60-65). It would have been obvious to one of ordinary skill in the art to modify the device of SCHROEDER to include the varying quantity as taught by RATIGAN because it allows for accommodating the increased flow area when scaling up of the plant (Col 5, lines 65-Col 6, line 2). 
With respect to claim 11, SCHROEDER discloses pressurizing the channels with the carbon dioxide (inherently requires a pump) to transport gas to the channels (duct segments) (0056, Fig 10) but does not explicitly disclose the pump coupled between the segments. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to couple a pump between the segments to allow for greater control over gas flow, since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See above rejections over SCHROEDER. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references on the attached PTO 892, which disclose photo bioreactors with channels exhibiting a length greater than a width with an associated duct and barrier. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799